Title: From John Adams to United States Congress, 27 June 1798
From: Adams, John
To: United States Congress



Gentlemen of the Senate and Gentlemen of the House of Representatives
United States—June 27th 1798

I have received a Letter from his Excellency Thomas Mifflin Governor of Pennsylvania enclosing some documents, which I judge it my duty to lay before Congress without loss of time—
As my opinion coincides entirely with that of his Excellency the Governor, I recommend the subject to the consideration of both Houses of Congress whose authority alone appears to me adequate to the occasion—

John Adams